Citation Nr: 1630666	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for otitis media, to include bilateral hearing loss.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for hoarseness, to include esophageal stricture and throat nodes.

4.  Entitlement to service connection for dysphagia, to include esophageal stricture and throat nodes.

5.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected residuals, fractured nose.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a disorder due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to July 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for otitis media, to include bilateral hearing loss; a sleep disorder, to include sleep apnea, to include as secondary to service-connected residuals, fractured nose; and entitlement to service connection for tinnitus are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The probative evidence of record does not show the Veteran has a headache disorder related to his military service or a service-connected disability.

2.  The probative evidence of record does not show the Veteran has hoarseness, to include esophageal stricture and throat nodes, related to his military service.

3.  The probative evidence of record does not show the Veteran has dysphagia, to include esophageal stricture and throat nodes, related to his military service.

4.  The probative evidence of record does not show the Veteran has a disorder due to asbestos exposure, related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).

2.  The criteria for service connection for hoarseness, to include esophageal stricture and throat nodes, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for dysphagia, to include esophageal stricture and throat nodes, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a disorder due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Headache Disorder

The Veteran has asserted that he has headaches that are related to service or his service-connected residuals, fractured nose.  

As a lay person, the Veteran's statements are competent evidence to report symptoms, to include headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, The Veteran's service treatment records do not reflect any complaints or treatment relating to headaches or facial swelling.  A December 1971 separation examination report notes the Veteran's head, face, neck and scalp were normal.  In a December 1971 report of medical history, the Veteran denied having frequent or severe headaches.  In a December 1971 statement, the Veteran indicated there had been no change in his medical condition since his separation examination. 

In an October 2012 statement, the Veteran stated that in 1971, he had cysts removed from his right thigh at the military hospital on the base.  He stated that he had preauricular swelling and pain on the right side of his face.  He stated that he periodically continues to have pain on the right side of his face with very bad headaches.  At a hearing before the Board in December 2015, the Veteran testified that he believed his headaches may have resulted from a fall during service and a broken nose in basic training.  

In a September 2013 statement, the Veteran stated that "Headaches documentation started in October 2010 at the Salem VA Medical Clinic, and medication "Tramadol", was prescribe for this problem for which the condition exist today and getting worse."  In his September 2013 notice of disagreement, the Veteran asserted that his headaches were due to exposure to asbestos in service.  He stated that he was exposed to asbestos while serving on a tug boat. 

A May 2010 private treatment record reflects that the Veteran reported having daily headaches and problems with his nose.  On examination, the Veteran's nose was slightly deviated to the right.  The assessment was rhinitis.  No nasal polyps were seen.  An October 2010 VA treatment record indicates that the Veteran reported having discomfort breathing through his nostril at night, which caused headaches.  He was prescribed Tramadol for the headaches.

A January 2014 VA treatment record indicated the Veteran reported having headaches for three years, throbbing, about 10 times/month that could last all day.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's headaches are related to service or a service-connected disability.  The Veteran's service treatment records do not reflect any complaints or treatment for headaches, and the Veteran specifically denied having headaches at the time of his separation from service.  The Veteran has provided conflicting statements regarding the onset of his headaches.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Although he indicated that his headaches began in service at the hearing, his VA treatment records note that he stated that he first had headache symptoms in 2010.  Therefore, the Board finds that the Veteran's assertion that his current headache disorder began in service is not probative.  Id.  There are no medical opinions of record linking the Veteran's headaches to service or his service-connected residuals, fractured nose.  Although the Veteran has asserted that his headaches were related to a fall in service or his service-connected fractured nose residuals, or exposure to asbestos, as a lay person, the Veteran's statements are not competent evidence sufficient to establish the etiology of his headaches.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, service connection for headaches is not warranted, as the most probative evidence does not show that the Veteran's current headaches are related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hoarseness And Dysphagia, To Include Esophageal Stricture And Throat Nodes

The Veteran asserts that he has disabilities manifested by hoarseness and dysphagia, to include esophageal stricture and throat nose that are related to spine problems due to a fall in service.  

The record indicates the Veteran has had symptoms of dysphagia and hoarseness, likely related to excess bone on his cervical spine.  In a September 2013 statement, the Veteran stated that he was told by a VA clinician that a vertebrae was the cause of the problem.  At the hearing before the Board in 2015, the Veteran testified that in 1970 during lineman training he fell off a telegram pole.  He stated, "I came down and I hit on my butt and my lower back and it was a burning sensation."  He stated he did not go to the infirmary.  He asserts that his vertebrae problem is related to that fall.

The Veteran's service treatment records do not note any falls or any subsequent treatment for a spine disorder.  There are also no complaints or treatment related to dysphagia, hoarseness, or the cervical spine in service.  The December 1971 separation examination report notes that the Veteran's head, face, neck, and scalp were normal.  The Veteran's spine was found normal.  In the December 1971 report of medical history, the Veteran denied having ear, nose, or throat trouble, as well as having recurrent back pain.

A March 2012 biphasic esophagram report indicates the Veteran had minimal gastroesophageal reflux without esophagitis, otherwise a negative study.  The study noted moderate extrinsic mass effect at the left side of the cervical esophagus attributable to the large osteophytes from C4 to C6.  There was no intrinsic mass.  Mucosal pattern and peristalsis were normal.

A May 2012 VA examination report noted the Veteran reported that he had difficulty swallowing solid foods for two years.  An August 2012 VA treatment record indicates the Veteran stated he had gradually worsening, progressive hoarseness for three years.  He also reported neck pain and difficulty swallowing.

A November 2013 VA treatment record noted the Veteran had a one-year history of dysphagia.  A March 2014 VA treatment record noted the Veteran had persistent dysphagia and his voice was overall hoarse/weak.  The record noted the Veteran was scheduled for removal of cervical osteophytes that were protruding into the pharynx/hypopharynx.

A March 2014 VA treatment record indicates the Veteran had a biopsy of thyroid nodules.  In April 2014, the Veteran underwent an anterior cervical osteophytectomy.  The VA surgical record noted that the surgery was to remove excess bone in front of his cervical spine, which was likely contributing to his difficulty swallowing.  

A June 2015 VA treatment record indicates the Veteran had a videoflurographic swallow evaluation.  The results noted the Veteran "presents with mild-moderate pharyngeal dysphagia characterized by moderate to severe residue in the pyriform sinuses and NO spiration or penetration observed."  The record noted the Veteran had suspected dysphagia 2/2 osteophytes, and underwent a C4-C7 anterior osteophytectomy.  The Veteran denied having issues with his thyroid.  He reported intermittent dysphagia and hoarseness.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's hoarseness and dysphagia, to include esophageal stricture and throat nodes, are related to service.  The Veteran's service treatment records do not reflect any complaints or treatment relating to the throat or neck.  The August 2012 VA treatment record indicated the Veteran reported symptoms of hoarseness and difficulty swallowing for two or three years.  Therefore, the symptoms started many years after the Veteran's discharge from service.  The Veteran described a fall in service, which is not documented in his records.  Assuming the Veteran's report of a fall is credible, there is no indication the fall injured his cervical spine or throat at that time.  The Veteran specifically reported hurting his lower back in the fall, not his neck.  There are no cervical spine symptoms noted in service or in the years following service.  There are no medical opinions of record linking the Veteran's dysphagia, hoarseness, or cervical osteophytes to service.  

In his September 2013 notice of disagreement, the Veteran asserted that his disabilities, including hoarseness, were related to exposure to asbestos in a tug boat in service.  There is no evidence, other than the Veteran's statements, of a nexus between the Veteran's hoarseness and dysphagia and any exposure to asbestos.  The Veteran's VA treatment records indicate that his dysphagia and hoarseness are related to cervical osteophytes.  As a lay person, the Veteran's statements are not competent evidence sufficient to establish the etiology of his hoarseness, dysphagia, and osteophytes.  See Davidson, 581 F.3d at 1316.  
Accordingly, service connection for dysphagia and hoarseness, to include esophageal stricture and throat nodes, is not warranted, as the most probative evidence does not show that the Veteran's current dysphagia and hoarseness are related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. at 54.

Disorder Due To Asbestos Exposure

The Veteran asserts that he has a disorder due to exposure to asbestos in service while serving on a tug boat.  However, the record does not show that the Veteran has a current disability related to asbestos exposure.  There is no evidence the Veteran has been diagnosed with any lung disorders.

An August 2013 VA chest x-ray report was negative.  The lungs were clear.  The report noted, "Negative for pleural effusion or pneumothorax.  Ossification anterior longitudinal ligament."  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, other than the Veteran's assertions, the record contains no evidence of a diagnosis of disorder due to asbestos exposure at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Although the Veteran has asserted that he has a disorder due to exposure to asbestos, as a lay person, his statements are not competent evidence sufficient to establish a diagnosis of a disorder related to asbestos exposure.  See Davidson, 581 F.3d at 1316.  Without a current showing of a disorder related to exposure to asbestos, service connection is not warranted in this matter.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for a disorder related to asbestos disorder is not warranted.  

Accordingly, service connection for a disorder due to asbestos exposure is not warranted, as the most probative evidence does not show that the Veteran has a disorder related to asbestos exposure.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. at 54.


ORDER

Service connection for a headache disorder is denied.

Service connection for hoarseness, to include esophageal stricture and throat nodes, is denied.

Service connection for dysphagia, to include esophageal stricture and throat nodes, is denied.

Service connection for a disorder due to asbestos exposure is denied.


REMAND

Otitis Media, to include Bilateral Hearing Loss and Tinnitus

The Board finds the Veteran's claims for entitlement to service connection for otitis media, to include bilateral hearing loss and service connection for tinnitus must be remanded for additional development.  The Veteran has bilateral hearing loss and tinnitus.  At the hearing before the Board in 2015, he testified that he was exposed to loud noise in service.  

An April 1970 pre-induction examination report reflects that on audiological examination, puretone thresholds, in decibels were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
-
25
LEFT
15
5
5
-
15

A December 1971 separation examination report indicated puretone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
20
30
LEFT
20
25
10
20
30

The audiological reports suggest an upward shift during service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Possible otitis media was shown in service in July 1971.  Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran has otitis media, to include bilateral hearing loss, or tinnitus that is related to service.

Sleep Disorder, To Include Sleep Apnea

The Board finds the Veteran's claim for entitlement to service connection for a sleep problem, to include sleep apnea, must also be remanded.  The Veteran asserts that he has a sleep problem, to include sleep apnea, that has been caused or aggravated by his service-connected residuals, fractured nose.  A November 2014 VA treatment record indicates the Veteran had a diagnosis of moderate obstructive sleep apnea.  At the December 2015 hearing before the Board, the Veteran testified that his VA physician thought his sleep apnea was related to his service-connected nose disability and spine problem.  The Veteran is competent to state what the VA physician told him.  As his testimony suggests his sleep apnea may be related to his service-connected residuals, fractured nose, the Board finds that a VA examination is necessary to address the etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all of the Veteran's VA treatment records from September 2015 to present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine whether otitis media, to include bilateral hearing loss, and/or tinnitus that is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed otitis media, bilateral hearing loss, and/or tinnitus are related to the Veteran's active military service, to include exposure to loud noise.  

The VA examiner must address the shift, if any, in the Veteran's hearing between the April 1970 pre-induction examination report and December 1971 separation examination report.  The examiner must also review the July 1971 diagnosis of possible otitis media.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an examination to determine whether sleep apnea is related to his military service or his service-connected residuals, fractured nose.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specific in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

(a)  Whether any currently or previously diagnosed sleep disorder, to include sleep apnea, was caused by his service-connected residuals, fractured nose.

(b)  Any currently or previously diagnosed sleep disorder, to include sleep apnea, was aggravated to any degree by his service-connected fractured nose residuals.

(c)  Whether any currently or previously diagnosed sleep disorder, to include sleep apnea, was incurred in or due to his active duty service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be readjudicated.  If the claims on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


